            Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 1 of 30



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 ROLLER BEARING COMPANY OF                             :
 AMERICA, INC.,                                        :
            Plaintiff,                                 :
                                                       :
 v.                                                    : C.A. NO.
                                                       :
 RAYTHEON TECHNOLOGIES                                 :
 CORPORATION F/K/A RAYTHEON                            :
 COMPANY,                                              :
          Defendant.                                   :



                            COMPLAINT AND JURY DEMAND

       Plaintiff ROLLER BEARING COMPANY OF AMERICA, INC. (“RBC” or “Plaintiff”),

by and through its undersigned attorneys, alleges the following as and for its Complaint against

Defendant RAYTHEON TECHNOLOGIES CORPORATION (f/k/a RAYTHEON COMPANY)

(“Raytheon”).

                                 NATURE OF THE ACTION

       1.       RBC designs, manufactures and distributes highly engineered products and

bearings to the aerospace industry, including products and bearings utilized in products made for

government contracts for the United States Department of Defense. RBC brings this lawsuit

against Raytheon on the grounds that it breached a nondisclosure agreement with RBC and

misappropriated RBC’s trade secrets in violation of state and federal law. More particularly,

Raytheon had access to trade secrets and proprietary information of RBC – namely, its novel and

proprietary design and specifications for a rod end bearing and bushing to be employed in

munitions manufactured by Raytheon. Raytheon distributed RBC’s trade secrets and proprietary

information to a third party, Multicut Denmark A/S (“Multicut Denmark”), without informing

                                                  1
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 2 of 30



Multicut Denmark that the information was the property of RBC and without taking proper steps,

under the nondisclosure agreement with RBC, to ensure that Multicut Denmark did not further

disseminate the information without proper protections in place. Raytheon further asserted

ownership over RBC’s trade secrets and proprietary information and expressly authorized

Multicut Denmark to disseminate the information without limitation or protection. Multicut

Denmark thereafter disseminated the information to its wholly-owned North American

subsidiary, Multicut North America, Inc. (“MNA”),1 and to RBC’s competitors, causing RBC to

suffer financial injury.

        2.      RBC asserts claims against Raytheon for monetary damages based on Raytheon’s

breach of contract, violation of the federal Defend Trade Secrets Act of 2016 (“DTSA”), 18

U.S.C. §§ 1831 et seq., misappropriation of RBC’s trade secrets and proprietary and confidential

information in violation of Massachusetts common law and statutory law, M.G.L. c. 93, § 42, et.

seq., and breach of the covenant of good faith and fair dealing. RBC also seeks a declaratory

judgment and injunctive relief against Raytheon.

                                            PARTIES

        3.      RBC is a corporation organized under the laws of Delaware with its principal

place of business located in Oxford, Connecticut.

        4.      Raytheon is a corporation organized under the laws of Delaware with its principal

place of business located in Waltham, Massachusetts.


1
  RBC has filed a separate action against MNA for misappropriating RBC’s trade secrets in
violation of state and federal law in the United States District Court for the District of
Connecticut entitled Roller Bearing Company of America, Inc. v. Multicut North America, Inc.,
3:18-CV-1212 (SRU) (the “MNA Action”). RBC intends to file, contemporaneously herewith,
claims against Multicut Denmark in the District of Connecticut.

                                                    2
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 3 of 30



                                   JURISDICTION AND VENUE

        5.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, and pursuant to the federal DTSA, which provides RBC with a private right of action to

assert its claims against Raytheon in the federal courts of the United States.

        6.      This Court may exercise personal jurisdiction over Raytheon pursuant to M.G.L.

c. 223A, § 2, as Raytheon has its principal place of business in Waltham, Massachusetts. This

Court may also exercise personal jurisdiction over Raytheon pursuant to a contractual agreement

with RBC whereby Raytheon agreed to submit to the exclusive jurisdiction of courts in the

Commonwealth of Massachusetts with respect to any claim, controversy or dispute arising out of

or in connection with the Agreement.

        7.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391(b), because, as set

forth above, Raytheon entered a contractual agreement with RBC, whereby Raytheon

contractually agreed that venue for claims would be proper in the courts in the Commonwealth

of Massachusetts.

                                         BACKGROUND

        8.      As set forth above, RBC is in the business of designing, manufacturing and

distributing highly engineered products and bearings to the aerospace industry, some of which

are utilized in government contracts, including the proprietary rod end bearing and bushings that

are the subject of this dispute.

        9.      Heim, a division of RBC, is an operating and manufacturing plant located in

Fairfield, Connecticut, where the component parts that are the subject of this Complaint are

manufactured and assembled.



                                                   3
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 4 of 30



       10.      Raytheon is a global corporation serving customers in the commercial aerospace

and defense industries. Among other things, Raytheon produces advanced technologies,

including air and missile defense systems, precision weapons, radars, and command and control

systems.

                 Raytheon NDA with RBC and Development of Trade Secrets

       11.      In or about 2014, Raytheon commenced preliminary negotiations with RBC for a

proposed transaction whereby RBC would be a supplier for manufactured parts used in a project

known as the Small Diameter Bomb II project (herein after “SDB II”).

       12.      On information and belief, the SDB II is a U.S. military project which requires

use of rod end bearings and associated bushings, along with other parts, for the wing assembly to

be installed in guided munitions launched by an aircraft.

       13.      In furtherance of the above-proposed transaction, Raytheon entered into a

Proprietary Information Agreement with RBC on September 10, 2014 (“Raytheon NDA”), a

copy of which is appended hereto as Exhibit A. The Raytheon NDA contains binding

confidentiality provisions that obligate both parties to retain the confidentiality of each party’s

respective trade secrets and confidential business information.

       14.      The Raytheon NDA at Section 3 required Raytheon to take the following

measures to maintain RBC’s trade secrets and confidential business information received under

the procedures set forth in the Agreement:

       a.       hold it in confidence from the date of receipt under this Agreement;

       b.       use it only for the purposes specified above in the recitals in connection
                with the use of the Discloser’s Proprietary Information and/or such other
                purposes as may be subsequently authorized in writing by the Discloser;



                                                    4
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 5 of 30



       c.       make it available, subject to Section 11 below, only (i) to its employees
                who have a need to know in order to carry out their duties in connection
                with the purposes specified above and who have suitable obligations of
                confidentiality applicable to such Proprietary Information and (ii) to
                certain other parties as specified in Section 6, below; and

       d.       not otherwise use or disclose it except as expressly authorized in this
                Agreement or except as otherwise authorized in writing by the Discloser.

       15.      The Raytheon NDA permitted the disclosure of the other party’s Proprietary

Information to certain third parties as provided in Section 6(b). This included vendors and

subcontractors, under the following conditions:

       Recipient may disclose Discloser’s Proprietary Information to vendors and
       subcontractors to the extent required in connection with the purpose specified
       above provided that such vendors and subcontractors have undertaken written
       obligations to protect Discloser’s Proprietary Information in a manner at least as
       protective as the provisions of this Agreement or in such other form approved in
       writing by the Discloser.

       16.      As a result of the Raytheon NDA, and in furtherance of the proposed transaction,

Raytheon provided RBC with drawings and specifications for a standard rod end bearing and

associated bushings to be incorporated for the wing assembly of the SDB II project.

       17.      Specifically, on or about March 30, 2015, Raytheon provided RBC with initial

bearing design prints for the rod end bearing and bushings needed for the SDB II project.

       18.      The drawings and specifications from Raytheon included a standard rod end

bearing and the associated bushing which are generally available in the marketplace. After

receiving the drawings and specifications, RBC’s engineers determined that, based on the

application of the requested rod end bearing – as part of a wing assembly for guided munitions

dropped from aircraft – RBC could design a better, stronger and more reliable rod end bearing

that would provide greater performance under extreme weather and geographic conditions.



                                                  5
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 6 of 30



       19.      With Raytheon’s blessing, RBC’s engineering department immediately set to

work, using Raytheon’s original plans as a starting point, to create a new and unique rod end

bearing product with associated bushings (referred to collectively herein as RBC’s “proprietary

rod end bearings”), documented by RBC in engineer notes, drawings and designs. Incorporating

decades of experience in this specialized field of engineering, RBC engineers worked

independently from Raytheon to create new and unique proprietary rod end bearings through

RBC’s independently-funded research and development.

       20.      RBC engineers improved upon the product referenced in Raytheon’s original

plans, thereby creating a highly specialized new rod end bearing with increased strength and

rigidity, and more corrosion resistance, designed specifically for the application requirements

needed for the SDB II project. RBC’s unique engineering design includes the use of stronger

materials and new protective additives and coatings, which allow for a higher load capacity and

more durability than the generic rod end bearing in Raytheon’s original specifications.

       21.      RBC’s research and engineering work was documented by RBC in highly

confidential, proprietary notes and drawings. Prior to sharing these designs with Raytheon, a

restrictive RBC-Heim legend was placed on the drawings and specifications, making clear that

the drawings and designs included RBC confidential information and trade secrets relating to the

proprietary rod end bearings.

       22.      Pursuant to the Raytheon NDA between Raytheon and RBC, RBC retained all

ownership rights to its intellectual property, and more specifically, to the designs, drawings and

specifications for the proprietary rod end bearings in the final drawings and specifications sent

by RBC to Raytheon.



                                                   6
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 7 of 30



       23.      Communications between RBC and Raytheon during this process make clear that

Raytheon supported RBC’s efforts to improve upon the standard rod end bearing for use in the

SDB II project, and acknowledged the time and effort expended by RBC to create the improved

product. Raytheon ultimately authorized and approved RBC’s drawings and specifications. In

order to test the newly-designed rod end bearing in the field, RBC submitted a small number of

the product to Raytheon in 2015 as part of Raytheon’s experimental process.

       24.      Pursuant to the terms of the Raytheon NDA, Raytheon had the right to send

copies of its drawings and specifications, with RBC’s proprietary information and trade secrets,

to vendors, all of whom were required to enter into nondisclosure agreements, for purposes of

sourcing and assembling parts for the SDB II project, so long as Raytheon took steps to identify

and protect RBC’s trade secrets contained in those drawings and specifications.

       25.      On information in belief, and in compliance with the terms of the Raytheon NDA,

RBC’s confidential and proprietary information and its trade secrets were then incorporated by

Raytheon into its final design drawings and specifications for the SDB II project, which include

the engineering notes and specs developed by RBC and which specifically reference RBC Heim

as the suggested supplier for the proprietary rod end bearings.

       26.      On information and belief, prior to 2016, Klune Industries (“Klune”), a non-party

to this lawsuit, was a Raytheon supplier and assembler, and was under contract with Raytheon to

source and assemble approved component parts, including the proprietary rod end bearings, for

the wing assembly of the SDB II project.

       27.      In 2016, Klune and RBC were parties to a confidentiality agreement whereby

RBC was Klune’s exclusive supplier of the proprietary rod end bearings used for Raytheon’s

SDB II project. For several months, RBC manufactured the proprietary rod end bearings for
                                                  7
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 8 of 30



Klune without incident, which were thereafter included in assemblies by Klune and Raytheon for

testing and experimentation by Raytheon in the SDB II project. On information and belief, at all

times, Klune respected and complied with its confidentiality obligations to RBC, maintained the

secrecy of the drawings and specifications for the proprietary rod end bearings, and considered

RBC as the exclusive provider of the proprietary rod end bearings.

       28.      In July 2016, Raytheon apparently replaced Klune as its component parts supplier

and assembler, and Raytheon entered into a nondisclosure agreement with Multicut Denmark.

       29.      Upon information and belief, Multicut Denmark is a global manufacturer and

supplier of semi-finished and component parts, including bearings and bushings, and sells and

distributes these parts on a global scale, including in foreign and interstate commerce. RBC and

Multicut Denmark are engaged in the commercial sale of engineered products and are

competitors with regard to certain products.

       30.      Upon information and belief, Multicut Denmark has one or more contracts with

Raytheon by which Multicut Denmark sources and assembles parts for munitions developed,

manufactured and sold by Raytheon.

       31.      Upon information and belief, Raytheon contracted with Multicut Denmark to

replace Klune and to supply and assemble component parts for the wing assembly for the SDB II

project.

       32.      Upon information and belief, in furtherance of meeting the above SDB II project

supplier needs, Raytheon provided Multicut Denmark with plans, drawings, specifications and

other documents including information from Raytheon relating to the components and

assemblies required for the SDB II project.



                                                  8
             Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 9 of 30



       33.      Upon information and belief, Raytheon provided Multicut Denmark with a set of

drawings and specifications that included express reference to RBC as the supplier for the

proprietary rod end bearing for its SDB II project.

       34.      Nonetheless, on information and belief, Raytheon forwarded its plans and

specifications for the wing assembly of the SDB II project, which incorporated RBC’s trade

secrets, to Multicut Denmark without taking adequate steps, as required under the Raytheon

NDA, to protect RBC’s confidential and proprietary information and trade secrets. Although

Raytheon listed RBC as the preferred provider for the parts on the drawings, Raytheon’s

drawings do not identify the rod end bearing design and specifications as the trade secrets of

RBC.

                       RBC Dealings with Multicut Denmark and MNA

       35.      On August 18, 2016, RBC was contacted via email by Frank Dühring, who

identified himself as both the Business Development Director of Multicut Denmark and Chief

Executive Officer MNA. Dühring indicated in the email that MNA had contracted with

Raytheon to be the new component purchaser and assembler for the SDB II project, presumably

replacing Klune.

       36.      Dühring further stated that MNA was sourcing parts for Raytheon’s SDB II

project, and he acknowledged that RBC was the supplier of the part numbers corresponding with

the proprietary rod end bearing and associated bushing.

       37.      Dühring submitted an initial request for quote (“RFQ”) from RBC for its

proprietary rod end bearings. Dühring attached to the email a spreadsheet of required quantities

and delivery deadlines for the product through 2026. Dühring indicated that the product would

be shipped to MNA’s warehouse in Colorado.
                                                      9
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 10 of 30



       38.     Dühring inferred in the email that MNA had the contract with Raytheon to be its

supplier and assembler for the wing assembly on the SDB II project. In fact, on information and

belief, Raytheon had entered into a contract not with MNA, but with Multicut Denmark, a detail

that Dühring did not mention in the email.

       39.     Because RBC had been providing its proprietary rod end bearings and associated

bushings to Raytheon, through Klune, RBC looked forward to dealing with Dühring and MNA.

RBC provided a quote for 12 part numbers, which quote included some of RBC’s confidential

product and pricing information. RBC quoted prices for the proprietary rod end bearings that

were the same (or even slightly below) the price quoted to Klune for the same product.

       40.     Thereafter, Dühring indicated that MNA wanted to negotiate a long-term supply

agreement with RBC to continue providing the proprietary rod end bearings for the Raytheon

SDB II project. Throughout most of 2017, Multicut Denmark and MNA engaged RBC in

negotiations for RBC to be the exclusive supplier of its proprietary rod end bearings (and

potentially other products) for the Raytheon SDB II project.

       41.     Although Dühring participated in these negotiations, most of the negotiations

actually took place between RBC and in-house legal counsel for Multicut Denmark. Numerous

drafts of preliminary deal documents, including a long-term supply agreement, were exchanged

via email between RBC and Multicut Denmark. RBC also held several high level meetings with

Dühring and Multicut Denmark in an effort to consummate an agreement for the sale of the RBC

proprietary rod end bearings to MNA in the United States to be used in Raytheon’s SDB II

project.

       42.     According to Dühring, Raytheon anticipated needing RBC’s proprietary rod end

bearings for the SDB II project through at least 2023, and possibly longer. Based upon the
                                                 10
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 11 of 30



information provided to RBC by Dühring regarding component needs for the SDB II project,

which included the proprietary rod end bearings, the estimated market value of the RBC product

needed to satisfy Raytheon’s SDB II project was at least approximately seven million dollars

(US $7,000,000.00).

        43.     In January 2017, RBC received another RFQ for more of RBC’s proprietary rod

end bearings. Although the request indicates the shipping address to be for MNA in Colorado,

the request itself appears on Multicut Denmark stationery and was forwarded by an employee of

Multicut Denmark. This request sought quotes for more detailed information regarding RBC’s

confidential pricing and manufacturing lead times.

        44.     Before RBC agreed to submit further quotes in response to these requests for

additional, confidential pricing information, RBC requested that Dühring enter into a mutual

confidentiality agreement, which was entered into between RBC and MNA on February 13, 2017

(“RBC-MNA Confidentiality Agreement”). Although Multicut Denmark was not a party to the

RBC-MNA Confidentiality Agreement, its in-house lawyers in Denmark engaged in the

negotiations with RBC over the terms and conditions of the document.

        45.     In a key provision in the RBC-MNA Confidentiality Agreement, MNA agreed

that it and its agents would ensure RBC’s confidential information would be used solely for the

limited purpose of evaluating the proposed transaction between RBC and MNA for a long-term

supply agreement, whereby RBC would be the exclusive supplier for the proprietary rod end

bearings for the SDB II project. MNA and its agents were otherwise prohibited from disclosing

RBC’s confidential and proprietary information to any third party for its own use or benefit or

for the benefit of any third party.



                                                 11
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 12 of 30



       46.     At no time after agreeing to exchange its confidential and proprietary information

and trade secrets did RBC extinguish its ownership rights to any of its intellectual property, and

more specifically, to its ownership of trade secrets contained in the RBC rod end bearings

designs. Neither MNA nor Multicut Denmark ever sought or obtained RBC’s consent, written or

otherwise, to disclose the confidential information.

       47.     After execution of the RBC-MNA Confidentiality Agreement, Multicut Denmark

sent Purchase Orders to RBC for parts for the SDB II project. Although the Purchase Orders all

showed MNA as the designated recipient at a shipping address in Colorado, the Purchase Orders

were on Multicut Denmark’s stationery and came from Multicut Denmark.

                         RBC Learns of Multicut Denmark’s and
                     MNA’s Unlawful Distribution of RBC Trade Secrets

       48.     RBC met with MNA and/or Multicut Denmark at the Paris Air Show in 2017 and

discussed a long-term supply agreement. Dühring continued to express interest in consummating

an exclusive contract with RBC for its proprietary rod end bearings for the SDB II project.

However, it was also during these discussions that Dühring started to express his feeling that

RBC’s prices for the proprietary rod end bearings were too high.

       49.     Subsequently, in or around late June 2017, Dühring shared with RBC’s sales team

that he intended to disclose RBC’s confidential rod end bearing designs to the manufacturers of

rod end bearings in the market to seek lower price bids. In response, RBC promptly warned

Dühring in writing that the design and specifications for the proprietary rod end bearings

contained in the Raytheon drawings were RBC’s confidential information and trade secrets, and

that RBC would seek enforcement of all its legal protections and rights.




                                                  12
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 13 of 30



       50.     RBC has since learned that, while Dühring and Multicut Denmark were

negotiating the long-term supply agreement with RBC, in or around May or June 2017, Multicut

Denmark – at the direction of Dühring – sent copies of the Raytheon drawings incorporating

RBC’s design and specifications and trade secrets, to RBC’s competitors in the bearing

manufacturing industry, including numerous manufacturers in Europe and the United States.

Emails produced in the action against MNA indicate that Multicut Denmark’s Elsebeth Klitholm

was forwarding the drawings to these companies to seek lower bids on the rod end bearings for

the SDB II project. Multicut Denmark distributed RBC’s proprietary information without the

knowledge or consent of RBC.

       51.     In fact, through another vendor, RBC’s affiliate, RBC France SAS, RBC actually

received a copy of a Multicut Denmark RFQ seeking quotes for the rod end bearing in the

Raytheon drawings that included RBC’s proprietary rod end bearing design and specifications.

The Raytheon drawings appended to the Multicut Denmark RFQ, however, no longer referenced

that RBC-Heim was the owner of the intellectual property regarding the rod end bearings, or that

RBC-Heim had been identified in the drawings as the preferred supplier.

       52.     Instead, the drawings in the RFQ had been altered with a label claiming the

design and technical information was “Proprietary Multicut & Raytheon,” and now included the

Multicut logo where RBC-Heim previously had been identified as the supplier by Raytheon.

       53.     The drawings appended to the Multicut Denmark RFQ clearly contain RBC’s

unique specifications related to the strength, hardness and corrosion resistance of the rod end

bearing, all of which are RBC trade secrets and proprietary and confidential information, but all

references to RBC or RBC Heim were conspicuously removed or covered up.



                                                  13
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 14 of 30



       54.     RBC contacted Dühring via email to inform him that RBC had discovered MNA

or Multicut Denmark had improperly distributed RBC’s trade secrets contained in the Raytheon

drawings and specifications for the SDB II project.

       55.     Dühring then forwarded RBC’s email to Raytheon with no explanation. Instead,

Dühring responded to RBC, confirming and conceding that Multicut Denmark had indeed sent

the design and specifications to other suppliers, and that MNA and Multicut Denmark had sought

an alternate supplier of RBC’s proprietary rod end bearings for the SDB II project. Dühring

denied that the Raytheon drawings contained any trade secrets belonging to RBC. Dühring then

forwarded his response to Raytheon, which suggests that Raytheon knew, by July 2017, that

RBC was claiming its rights to the trade secrets incorporated by Raytheon into its drawings and

specifications related to the SDB II project, and was asserting that Multicut Denmark and/or

MNA had distributed RBC’s trade secrets improperly.

       56.     On information and belief, Multicut Denmark intentionally used and disclosed

RBC’s proprietary and confidential information and trade secrets, without RBC’s knowledge or

consent, by passing off RBC’s rod end bearing specifications as its own and sending copies of

those drawings to other bearing manufacturers in Europe and the United States that are direct

competitors of RBC.

       57.     On information and belief, by distributing RBC’s proprietary trade secrets in

order to solicit bids from RBC’s competitors, Multicut Denmark acted with willfulness and

complete disregard of RBC’s ownership rights to the intellectual property by removing all

indicia that RBC’s trade secrets were included in the designs, drawings and related technical

data. On information and belief, Multicut Denmark then improperly and illegally disclosed



                                                 14
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 15 of 30



RBC’s proprietary and confidential information, including RBC trade secrets, to third parties in

an effort to solicit a lower price and increase its profits.

        58.     On information and belief, Multicut Denmark willfully misappropriated RBC’s

proprietary and confidential information and designs by its unauthorized use and distribution of

RBC’s trade secrets in order to find an alternate supplier for the RBC proprietary rod end

bearings, and used RBC’s trade secrets to solicit bids against RBC. Multicut Denmark, by its

conduct, also acted intentionally, willfully and with malice to cut RBC out of any future supply

contracts with Raytheon.

                      No Long-Term Supply Agreement Ever Materialized

        59.     After RBC confronted Dühring about Multicut Denmark’s distribution of RBC’s

trade secrets, Dühring actually made efforts to again reassure RBC that MNA and Multicut

Denmark planned on using RBC to source the proprietary rod end bearings. Dühring and in-

house attorneys for Multicut Denmark continued negotiating the long-term supply agreement

and, in August 2017, placed an order with RBC for a substantial amount of the proprietary rod

end bearings. This purchase, substantially more significant than the earlier purchases, appeared

to be a good faith effort by Dühring to repair the relationship and move forward with RBC as the

exclusive supplier.

        60.     MNA and Multicut Denmark never consummated the long-term supply agreement

or any other contract under which RBC would supply its proprietary rod end bearings for the

Raytheon SDB II project. In fact, after RBC made the August 2017 shipment to MNA in

Colorado, Dühring stopped communicating with RBC.

        61.     In email correspondence between Dühring and Multicut Denmark employees

prior to the August 2017 shipment, Dühring stated that he and Multicut Denmark essentially
                                                     15
            Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 16 of 30



needed to string RBC along long enough with discussions of a long-term supply agreement to

keep Raytheon supplied with the proprietary rod end bearings until its new supplier, using

designs and specifications containing RBC’s trade secrets, could start producing the rod end

bearings in RBC’s place.

        62.      As a direct result, RBC lost any opportunity to enter a long-term supply

agreement connected to the Raytheon SDB II project, a loss in sales of approximately

$7,000,000.00.

        63.      On information and belief, Multicut Denmark – and not MNA – had and retains

the contract with Raytheon to source parts for and assemble the wing assembly for the SDB II

project. As a result, Multicut Denmark has been generating revenues for itself, in part, at the

expense of RBC, since Multicut Denmark found a supplier that was prepared to manufacture the

rod end bearings, using RBC’s proprietary information and trade secrets that were unlawfully

distributed, at a lower cost.

           Raytheon’s Complicity in the Unlawful Distribution of RBC Trade Secrets

        64.      In the related pending action by RBC against MNA, MNA has taken the position

in its pleadings that Raytheon provided the drawings and specifications to Multicut Denmark

without any indication that RBC’s proprietary information and trade secrets were incorporated

therein.

        65.      In 2015, when Raytheon first provided RBC with drawings and specifications that

included the standard rod end bearing for the wing assembly of the SDB II, Raytheon agreed to

allow RBC the opportunity to make improvements to the design specifically intended to address

the unique weather and geographic challenges in which the SDB II would likely be deployed.



                                                   16
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 17 of 30



       66.     With the encouragement of Raytheon, RBC’s team of engineers employed their

decades of experience in the field to conduct tests and experiments in order to complete a design

for a new, stronger and more durable rod end bearing for this specific munitions application.

       67.     RBC shared its engineering team’s results and its final design and specifications

with Raytheon, subject to the Raytheon NDA, solely and specifically because Raytheon had led

RBC to believe Raytheon would maintain the confidentiality of RBC’s proprietary information.

       68.     Raytheon acknowledged the hard work that RBC did to create the significantly

improved design for the rod end bearing and, while Klune was Raytheon’s contracted supplier

and assembler for the wing assembly, RBC was the exclusive source for the proprietary rod end

bearings used by Raytheon in testing and experimentation in the SDB II project.

       69.     At no time did Raytheon contend that it believed RBC’s design and specifications

for the proprietary rod end bearings, in fact, belonged to Raytheon.

       70.     Nevertheless, on information and belief, Raytheon forwarded its plans and

specifications for the wing assembly of the SDB II project, which incorporated RBC’s trade

secrets, to Multicut Denmark without taking adequate steps, as required under the Raytheon

NDA, to protect RBC’s confidential and proprietary information and trade secrets. Although

Raytheon listed RBC as the preferred provider for the parts on the drawings, Raytheon’s

drawings do not identify the rod end bearing design and specifications as the trade secrets of

RBC.

       71.     On information and belief, at the time Dühring first communicated with RBC that

MNA had become the sourcing and assembly contractor for the wing assembly on the SDB II,

MNA did not have a nondisclosure agreement directly with Raytheon, but MNA clearly had

possession of Raytheon’s drawings and RBC’s proprietary design and specifications.
                                                  17
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 18 of 30



       72.        When RBC became aware and confronted Dühring and Multicut Denmark for

unlawfully distributing RBC’s trade secrets to its competitors, as detailed above, Raytheon was

informed by Dühring, but Raytheon did nothing to prevent continued distribution by Multicut

Denmark of RBC’s trade secrets.

       73.        Raytheon directly benefited from Dühring’s scheme to string RBC along with

promises of a long-term supply agreement, by having access to RBC’s products containing

RBC’s trade secrets, until its competitor – hired by Multicut Denmark – was able to produce and

sell to Multicut Denmark, for use by Raytheon, the rod end bearings using RBC’s design and

specifications.

       74.        After RBC commenced the related proceeding against MNA in 2018, Dühring

informed Raytheon that Multicut Denmark and MNA could not continue supplying the rod end

bearings designed by RBC until Raytheon confirmed the following statement, in writing:

       Raytheon is the rightful owner of the design of the part on the drawings below
       (the rod end bearings), and that the drawing is proprietary to Raytheon. Raytheon
       also confirms that Multicut can ask any source for this parts as long as they meet
       the requirements on the drawing [and are approved government suppliers].

       75.        Raytheon responded to Dühring in writing, stating falsely that Raytheon did, in

fact, own all of the intellectual property contained in the drawings and specifications showing

RBC’s proprietary rod end bearings.

                                         RBC Trade Secrets

       76.        RBC’s confidential information, which constitutes RBC’s trade secrets and/or

proprietary confidential information, includes, but is not limited to, the following: RBC’s

business plans; forecasts; marketing analyses; business relationships; product information;

pricing information; profit margin information; cost information; purchasing information;

                                                    18
            Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 19 of 30



designs, drawings, inventory formulas; research and development information; pricing details for

products; product specifications; heat treatment; material certifications; bills of material;

financial projections; technical; engineering and scientific research; terms of commercial

contracts; business negotiations; and inclusive of the fact that the parties herein were in a

business relationship and/or engaged in the discussions related to mutually acceptable definitive

agreements.

          77.    RBC has taken extensive steps to maintain the secrecy of its proprietary and

confidential information and its trade secrets. Specifically, RBC shared its trade secrets with

Raytheon only after execution of a valid and enforceable Raytheon NDA. In turn, the Raytheon

NDA (i) created an obligation for Raytheon and its vendors, including Multicut Denmark and

MNA, to keep confidential RBC’s proprietary and confidential information and trade secrets, and

(ii) allowed only limited disclosure on a need-to-know basis and to that extent which required all

recipient vendors to also be bound to the Raytheon confidential agreement terms.

          78.    RBC also entered into the above-referenced RBC-MNA Confidentiality

Agreement, which likewise directly obligates Multicut Denmark to maintain the confidentiality

of RBC’s proprietary and confidential information and its trade secrets, and likewise strictly

limits disclosure of such information on only a need-to-know basis.

          79.    RBC included its restrictive legend and logo on its design drawings and

specifications, and clearly indicated thereon that the content information was RBC’s proprietary

and confidential information, including its trade secrets. Specifically, the proprietary notice

states:

          This document contains confidential and trade secret information. It is the
          property of RBC-Heim Bearing Company. It is given to the receiver in
          confidence. The receiver by reception and retention of the documents accepts the
                                                   19
            Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 20 of 30



       document in confidence and agrees that, except as authorized in writing in
       advance by RBC-Heim Bearing Company, it will (1) not use the document or any
       copy thereof or the confidential trade secret information therein, (2) not copy the
       document, (3) not disclose to others either the document or the information there
       in, and upon completion of the need to retain the document or upon demand,
       return the document. All copies thereof and all matter copied thereof to RBC-
       Heim Bearing Co.

Subject to, and in reliance upon, the above-referenced agreements, RBC turned over those

documents, with this restrictive legend and logo, in confidence directly to Raytheon.

       80.     In addition to the express obligations set forth in the above-referenced

agreements, Multicut Denmark requested and received RBC quotes and later purchased RBC’s

proprietary rod end bearings, subject to the agreed upon, express RBC terms and conditions of

sale found at www.rbcbearings.com, which product was shipped to MNA in Colorado.

       81.     Accordingly, by accepting the RBC quote, and later purchasing the RBC

products, Multicut Denmark also agreed to be bound by the following terms and conditions of an

RBC sale:

       INTELLECTUAL PROPERTY

       Company retains all ownership, license and other rights to all patents, trademarks,
       copyrights, trade secrets and other intellectual property rights related to the
       product and services, and except for the right to use the products and services that
       are subject of this Agreement, Purchaser obtains no rights to use any such
       intellectual property. RBC’s pricing quotes also contain proprietary and
       confidential information, and trade secrets in the form of pricing and specific
       product information.

       82.     RBC also employs a variety of internal measures to protect the integrity of its

confidential information and trade secrets. These measures include limiting disclosure to only

approved employees and customers, and monitoring all employee and customer access to RBC

information systems. RBC requires an identification card to enter its physical facilities and

further restricts access to sensitive research and development areas.
                                                  20
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 21 of 30



        83.     All RBC confidential and proprietary information, including its trade secrets,

drawings and designs, are password protected by an electronic vault computer system, and

access is strictly limited to a need-to-know basis. Engineers and RBC staff are trained in

maintaining the processes that protects the secrecy of RBC’s confidential information, and RBC

requires all employees to sign an Intellectual Property agreement. RBC also uses internal

computer security to protect confidential data and product information, and this information is

only provided to employees, vendors and customers on a “need to know basis”.

        84.     The aforementioned confidential information and trade secrets are of great value

to RBC; RBC has invested substantial money, business resources and efforts in researching and

developing the drawings, designs and confidential information that is the subject of this dispute.

RBC has devoted substantial resources, including RBC’s independently-funded research and

development, on its proprietary products and trade secrets referenced herein.

        85.     RBC’s competitive position in the industry is based on its ability to develop its

intellectual property and protect its trade secrets. For example, although the original Raytheon

drawings contained some standard catalog bearing information readily available to the public, it

was RBC’s engineering and novel refinement of this particular rod end bearing, by customizing

the materials, strength and coatings, to the intended application for Raytheon, and amassing

critical information through research, testing and expertise that led to the development of the

superior and unique RBC product.

                                       COUNT ONE
                                   BREACH OF CONTRACT

        86.     RBC incorporates the allegations in Paragraphs 1 through 85, above, as though

fully set forth herein.

                                                   21
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 22 of 30



       87.     As set forth above, Raytheon and RBC entered into a valid and enforceable

contract, namely, the Raytheon NDA, on September 10, 2014.

       88.     Based on the contract terms, Raytheon had a duty to maintain the confidentiality

of RBC’s intellectual property and trade secrets, including RBC’s drawings, designs, pricing and

product information related to the RBC’s proprietary rod end bearings to be used in the Raytheon

SDB II project.

       89.     RBC has performed all of its obligations under the Raytheon NDA.

       90.     Raytheon breached the Raytheon NDA when it forwarded the plans and

specifications for the wing assembly of the SDB II project, which incorporated RBC’s trade

secrets and confidential and proprietary information, to Multicut Denmark without taking

adequate steps to identify or protect RBC’s trade secrets and confidential and proprietary

information as required by the Raytheon NDA, and by allowing those trade secrets to be

provided to MNA, with whom Raytheon did not yet have a nondisclosure agreement.

       91.     Raytheon further breached the Raytheon NDA by doing nothing to prevent the

continued unlawful distribution of RBC’s trade secrets as part of Raytheon’s SDB II project by

Multicut Denmark and MNA, which was a vendor/subcontractor to Raytheon, after Raytheon

learned that RBC had asserted its ownership rights over its trade secrets and confidential

information and demanded that Multicut Denmark cease from such distribution.

       92.     Raytheon further breached the Raytheon NDA by asserting ownership over the

design and specifications of the rod end bearings that had been properly designated by RBC as a

trade secret and confidential and proprietary information under the Raytheon NDA.




                                                  22
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 23 of 30



        93.     Raytheon further breached the Raytheon NDA by authorizing its

vendor/subcontractor Multicut Denmark to source the RBC rod end bearing from any source as

part of the SDB II project, as long as that source met the requirements on the drawing.

        94.     As a direct and proximate cause of Raytheon’s conduct in breaching the Raytheon

NDA, RBC has suffered and will continue to suffer economic injury, including lost profits, sales

and lost business opportunities. RBC has also suffered the irreparable financial loss of the

confidentiality of its sensitive and valuable trade secrets.

        95.     Accordingly, RBC is entitled to an award of damages in an amount to be

determined at trial.

                            COUNT TWO
   VIOLATION OF THE DEFEND TRADE SECRETS ACT OF 2016, 18 U.S.C. § 1836

        96.     RBC incorporates the allegations in Paragraphs 1 through 95, above, as though

fully set forth herein.

        97.     RBC’s designs, drawings, pricing data and related information relating to RBC’s

proprietary rod end bearings constitute RBC’s confidential and proprietary information and trade

secrets, the secrecy of which RBC has taken substantial steps to maintain, as defined in and in

accordance with 18 U.S.C. § 1839(3).

        98.     As set forth above, Raytheon gained access to RBC’s proprietary and confidential

information and trade secrets regarding RBC’s proprietary rod end bearings, pursuant to the

confidentiality obligations set forth in the Raytheon NDA.

        99.     Raytheon, an entity engaged in interstate and foreign commerce, misappropriated

RBC’s proprietary and confidential information and trade secrets in violation of the DTSA by

disclosing that information to a third party without taking adequate steps to identify or protect

                                                    23
          Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 24 of 30



RBC’s proprietary and confidential information and trade secrets, having acquired such

information under circumstances giving rise to a duty to maintain its secrecy or to limit its use.

       100.    Raytheon further misappropriated RBC’s proprietary and confidential information

and trade secrets in violation of the DTSA by asserting ownership over that information and

authorizing its further disclosure by third parties without limitation, having acquired such

information under circumstances giving rise to a duty to maintain its secrecy or to limit its use.

       101.    Raytheon directly benefited from its misappropriation, which allowed it to have

access to RBC’s products containing RBC’s trade secrets, until its competitor – hired by

Multicut Denmark – was able to produce and sell to Multicut Denmark and MNA, for use by

Raytheon, the rod end bearings using RBC’s design and specifications.

       102.    As a direct and proximate cause of Raytheon’s misconduct, as set forth above,

RBC has suffered, and will continue to suffer, monetary damages.

       103.    Pursuant to 18 U.S.C. § 1836(b)(3)(B), RBC is entitled to recover from Raytheon

its damages for actual loss caused by the misappropriation of RBC’s trade secrets.

       104.    Pursuant to 18 U.S.C. § 1836(b)(3)(B), RBC is also entitled to recover from

Raytheon damages for any unjust enrichment caused by the misappropriation of the trade secrets

that is not otherwise addressed in computing damages for RBC’s actual loss.

       105.    Alternatively, pursuant to 18 U.S.C. § 1836(b)(3)(B), in lieu of damages

measured by any other methods, RBC is entitled to recover from Raytheon damages caused by

misappropriation of RBC’s trade secrets measured by imposition of liability on Raytheon for a

reasonable royalty for its unauthorized disclosure or use of RBC’s trade secrets.




                                                   24
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 25 of 30



        106.    As set forth above, Raytheon’s misconduct was willful and malicious and,

pursuant to 18 U.S.C. § 1836(b)(3)(C), RBC is entitled to exemplary damages in an amount of

not more than twice times the amount of the damages awarded herein.

        107.    As a direct and proximate cause of Raytheon’s conduct, RBC has suffered and

will continue to suffer irreparable financial loss, loss of goodwill and loss of confidentiality of its

proprietary and confidential information, including its trade secrets.

        108.    As such, pursuant to 18 U.S.C. 1836(b)(3)(A), RBC is entitled to a permanent

injunction enjoining Raytheon from engaging in any further actual or threatened

misappropriation of RBC’s trade secrets.

                                     COUNT THREE
                          MISAPPROPRIATION OF TRADE SECRETS
                                  M.G.L. c. 93 §§ 42 et seq.

        109.    RBC incorporates the allegations in Paragraphs 1 through 108, above, as though

fully set forth herein.

        110.    As set forth above, RBC owns and possesses certain confidential, proprietary and

trade secret information.

        111.    As set forth above, RBC devoted substantial time and effort and independently

funded the expenses related to the development of its confidential information, trade secrets and

intellectual property related to the RBC proprietary rod end bearing.

        112.    RBC’s confidential information and trade secrets provided an economic

advantage from not being generally known to, and not readily ascertainable by proper means by,

others who might obtain economic advantage from its acquisition, disclosure or use.

        113.    As set forth above, RBC has taken reasonable efforts to keep this information

secret and to protect against it being acquired, disclosed or used without RBC’s consent,
                                                    25
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 26 of 30



including entering into confidentiality agreements, clearly marking documents, providing

protection in terms and conditions of sale, and implementing internal measures to protect secrecy

of trade secrets.

        114.    As such, RBC’s documents, consisting of technical designs, drawings, prints,

product information and pricing information, and in particular, documents relating to RBC’s

proprietary rod end bearings, which were subject to RBC’s efforts to maintain secrecy, are trade

secrets as defined in M.G.L. c. 93, § 42.

        115.    As set forth above, Raytheon entered into the Raytheon NDA, which authorized

limited access to RBC’s confidential information and trade secrets for purposes of negotiating a

proposed transaction with RBC to supply rod end bearings for the SDB II project and obligated

Raytheon to take adequate steps to assure that Raytheon’s vendors and related third parties

would likewise protect RBC’s trade secrets.

        116.    Raytheon’s conduct as described above constitutes misappropriation of RBC’s

proprietary information and trade secrets, in violation of M.G.L. c. 93, § 42 et. seq.

        117.    Upon information and belief, Raytheon’s conduct in misappropriating RBC’s

trade secrets was intentional, knowing, willful, malicious, fraudulent and oppressive.

        118.    As a direct and proximate cause of Raytheon’s misappropriation of RBC’s trade

secrets, RBC has suffered and will continue to suffer substantial damages, and RBC is entitled to

an award of compensatory damages, in an amount to be determined at trial, for loss of its trade

secrets and confidential information.

        119.    As a result of Raytheon’s willful and malicious misappropriation of its trade

secrets, RBC is entitled to exemplary damages, pursuant to M.G.L. c. 93, § 42B(b), by the



                                                   26
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 27 of 30



doubling of damages awarded to RBC under Section 42B(a). Further, RBC is entitled to an

award of its attorneys’ fees and costs pursuant to M.G.L. c. 93, § 42C.

        120.     Pursuant to M.G.L. c. 93, § 42B, RBC is also entitled to recover from Raytheon

damages for any unjust enrichment caused by the misappropriation of the trade secrets that is not

otherwise addressed in computing damages for RBC’s actual loss.

        121.     Alternatively, G.L. c. 93, § 42B, in lieu of damages measured by any other

methods, RBC is entitled to recover from Raytheon damages caused by misappropriation of

RBC’s trade secrets measured by imposition of liability on Raytheon for a reasonable royalty for

its unauthorized disclosure or use of RBC’s trade secrets.

        122.     As a direct and proximate cause of Raytheon’s conduct, RBC has suffered and

will continue to suffer irreparable loss of goodwill and loss of confidentiality of its proprietary

and confidential information, including its trade secrets.

        123.     As such, pursuant to M.G.L. c. 93, § 42A, RBC is entitled to an injunction

enjoining Raytheon from engaging in any further actual or threatened misappropriation of RBC’s

trade secrets.

                             COUNT FOUR
           BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

        124.     RBC incorporates the allegations in Paragraphs 1 through 123, above, as though

fully set forth herein.

        125.     Raytheon and RBC entered into a valid contract, namely the Raytheon NDA,

which is governed by Massachusetts law.

        126.     Under Massachusetts law, all contracts, including the Raytheon NDA include the

implied covenant of good faith and fair dealing.

                                                   27
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 28 of 30



        127.    RBC has, at all times, acted in good faith and upheld all its duties and obligations

under the contract terms.

        128.    Raytheon’s actions as described above have had the effect of destroying or

injuring RBC’s right to receive the fruits of the Raytheon NDA.

        129.    Such conduct, as set forth above, constitutes a breach by Raytheon of the

covenant of good faith and fair dealing.

        130.    As a direct and proximate cause of Raytheon’s breach, RBC has suffered

damages, specifically, and at a minimum, in the amount of the lost long-term supply contract

opportunity with Raytheon, which is estimated to be at least seven million dollars (US

$7,000,000.00).

                                 COUNT FIVE
                   DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        131.    RBC incorporates the allegations in Paragraphs 1 through 130, above, as though

fully set forth herein.

        132.    As set forth above, RBC invested substantial time and resources in developing the

improved rod end bearings to be utilized in the SDB II project.

        133.    As set forth above, RBC has gone to great lengths to protect the confidentiality

and the secrecy of its designs and drawings relating to its trade secrets, including documents

relating to the rod end bearings, including (i) entering into confidentiality agreements with third

parties, including Raytheon, (ii) marking designs, drawings and related documents with legends

and logos identifying such documents as confidential, proprietary trade secrets of RBC, and (iii)

implementing strict internal controls to maintain confidentiality within RBC itself.




                                                   28
           Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 29 of 30



       134.    Based upon the written statements made by Raytheon in which it asserted

ownership over the design and specifications of the rod end bearings that had been properly

designated by RBC as a trade secret and confidential and proprietary information under the

Raytheon NDA, it is clear that, despite the substantial efforts of RBC to maintain the secrecy of

its trade secrets, and RBC’s warnings not to wrongfully utilize RBC’s trade secrets and

proprietary information, Raytheon refuses to recognize or honor the confidential nature of RBC’s

trade secrets and, more likely, deems such documents and information to not be confidential

trade secrets belonging to RBC.

       135.    As such, RBC seeks a declaratory judgment from this Court that the designs,

drawings, pricing data and all other related documents set forth herein relating to the proprietary

rod end bearings designed by RBC are the trade secrets of RBC protected under both the DTSA

and M.G.L. c. 93, § 42 et. seq.

       136.    This cause of action presents a justiciable controversy, sufficiently definite and

concrete to warrant declaratory judgment.


                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Roller Bearing Company of America, Inc. prays for judgment as

follows:

       A. in favor of Plaintiffs and against Raytheon on all causes of action set forth herein;

       B. awarding monetary damages to Plaintiff from Defendant, including pre-judgment and
          post-judgment interest;

       C. awarding incidental and consequential damages to Plaintiff from Defendant;

       D. ordering that Raytheon return of any amount it has unjustly earned;

       E. ordering that Defendant pay reasonable royalties to Plaintiff;
                                                  29
              Case 1:20-cv-10889-IT Document 1 Filed 05/08/20 Page 30 of 30



        F. awarding Plaintiff punitive and or exemplary damages against Raytheon as permitted
           under 18 U.S.C. § 1836(b)(3)(B);

        G. awarding Plaintiff exemplary damages, costs and attorneys’ fees against Raytheon
           pursuant to M.G.L. c. 93, § 42C;

        H. awarding Plaintiff its attorneys’ fees and expenses against Raytheon as provided
           under the RBC standard terms and conditions of sale;

        I. entering an injunction requiring Raytheon to destroy Plaintiff’s trade secrets, which
           include, product pricing, and bearings designs, specifications and drawings;

        J. entering an injunction permanently enjoining Raytheon from engaging in any of the
           conduct set forth above; and

        K. Such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Roller Bearing Company of America, Inc. demands a trial by jury for all claims

so triable.



                                                        THE PLAINTIFF,

                                                        ROLLER BEARING COMPANY OF
                                                        AMERICA, INC.


                                             By:                /s/ James F. Radke
                                                        James F. Radke, BBO# 667299
                                                        MURTHA CULLINA LLP
                                                        99 High Street, 20th Floor
                                                        Boston, MA 02110
                                                        Tel: (617) 457-4130
        DATED: May 8, 2020                              jradke@murthalaw.com




                                                   30
